EXHIBIT 10.1
 
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this "Agreement") is dated as of September
23, 2009, among DOR BioPharma, Inc., a Delaware corporation (the "Company"), and
the investors identified on the signature pages hereto (each, an "Investor" and
collectively, the "Investors").
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and Rule 506
promulgated thereunder, the Company desires to issue and sell to the Investors,
and each Investor, severally and not jointly, desires to purchase from the
Company certain securities of the Company, as more fully described in this
Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1 Definitions.  In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:
 
"Action" means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.
 
"Affiliate" means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.
 
"Business Day" means any day except Saturday, Sunday and any day that is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.
 
"Closing" means the closing of the purchase and sale of the Securities pursuant
to Article II.
 
"Closing Date" means the Business Day immediately following the date on which
all the conditions set forth in Sections 5.1 and 5.2 hereof are satisfied, or
such other date as the parties may agree.
 
"Commission" means the Securities and Exchange Commission.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
"Common Stock" means the common stock of the Company, par value $.001 per share,
and any securities into which such common stock may hereafter be reclassified.
 
“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which would entitle the holder thereof to acquire at any time Common Stock,
including without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or exercisable
or exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.
 
"Company Counsel" means Edwards Angell Palmer & Dodge LLP.
 
"Delaware Court" has the meaning set forth in Section 6.8 hereof.
 
"Disclosure Materials" has the meaning set forth in Section 3.1(h) hereof.
 
"Discussion Time" has the meaning set forth in Section 3.2(g) hereof.
 
"Effective Date" means the date that the Registration Statement required by
Section 2(a) of the Registration Rights Agreement is first declared effective by
the Commission.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
"Exempt Issuance" means the issuance of (a) shares of Common Stock or options to
employees, officers, directors, or consultants of or to the Company pursuant to
any stock or option plan duly adopted for such purpose, by a majority of the
non-employee members of the Company’s Board of Directors or a majority of the
members of a committee of non-employee directors established for such purpose,
(b) securities upon the exercise or exchange of or conversion of any Securities
issued hereunder and/or other securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding on the date of
this Agreement, provided that such securities have not been amended since the
date of this Agreement to increase the number of such securities or to decrease
the exercise price, exchange price or conversion price of such securities, and
(c) securities issued pursuant to acquisitions or strategic transactions
approved by a majority of the disinterested directors of the Company, provided
that any such issuance shall only be to a Person (or to the equityholders of a
Person) which is, itself or through its subsidiaries, an operating company or an
asset in a business synergistic with the business of the Company and shall
provide to the Company additional benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities.
 
"GAAP" has the meaning set forth in Section 3.1(h) hereof.
 
"Intellectual Property Rights" has the meaning set forth in Section 3.1(o)
hereof.
 
"Investment Amount" means, with respect to each Investor, the investment amount
indicated below the Investor's name on the signature page of this Agreement.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
"Investor Party" has the meaning set forth in Section 4.5 hereof.
 
"Investors" shall mean the parties listed on the signature pages attached
hereto.
 
"Lien" means any lien, charge, encumbrance, security interest, right of first
refusal or other restrictions of any kind.
 
"Losses" shall have the meaning set forth in Section 4.5 hereof.
 
"Material Adverse Effect" has the meaning set forth in Section 3.1(b) hereof.
 
"Material Permits" has the meaning set forth in Section 3.1(m) hereof.
 
"Per Unit Purchase Price" $0.253.
 
"Person" means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
"Registration Statement" means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Investors of the Shares.
 
"Registration Rights Agreement" means the Registration Rights Agreement, dated
as of the date of this Agreement, among the Company and the Investors, in the
form of Exhibit A hereto.
 
"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Securities” means the Shares, the Warrants and the Warrant Shares.
 
"Securities Act" means the Securities Act of 1933, as amended.
 
"SEC Reports" has the meaning set forth in Section 3.1(h) hereof.
 
"Shares" means the shares of Common Stock issued or issuable to the Investors
pursuant to this Agreement.
 
"Short Sales" means, without limitation, all "short sales" as defined in Rule
3b-3 of the Exchange Act.
 
"Subsidiary" means any "significant subsidiary" as defined in Rule 1-02(w) of
the Regulation S-X promulgated by the Commission under the Exchange Act.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
"Trading Day" means (i) a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (ii) if the
Common Stock is not quoted on the OTC Bulletin Board, a day on which the Common
Stock is quoted in the over-the-counter market as reported by the National
Quotation Bureau Incorporated (or any similar organization or agency succeeding
to its functions of reporting prices); provided, that in the event that the
Common Stock is not listed or quoted as set forth in (i) and (ii) hereof, then
Trading Day shall mean a Business Day.
 
"Trading Market" means the OTC Bulletin Board on which the Common Stock is
listed or quoted for trading on the date in question.
 
"Transaction Documents" means this Agreement, the Registration Rights Agreement,
and any other documents or agreements executed in connection with the
transactions contemplated hereunder.
 
“Warrants” means, collectively, the warrants to purchase Common Stock delivered
to the Investor at the Closing in accordance with Section 2.2(a) hereof, in the
form of Exhibit B attached hereto.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1 Closing.  Subject to the terms and conditions set forth in this Agreement,
at the Closing the Company shall issue and sell to the Investors, and each
Investor shall, severally and not jointly, purchase from the Company, the Shares
representing each Investor’s Investment Amount.  The Closing shall take place at
the offices of Edwards Angell Palmer & Dodge LLP, 750 Lexington Avenue, New
York, New York 10022 on the Closing Date or at such other location or time as
the parties may agree.
 
2.2 Closing Deliveries.
 
(a)  At the Closing, the Company shall deliver or cause to be delivered to the
Investors the following (the “Company Deliverables”):
 
(i) a copy of an irrevocable instruction to the Company’s transfer agent, dated
as of the Closing, requesting the transfer agent to deliver to each Investor a
stock certificate evidencing a number of Shares equal to each Investor’s
Investment Amount divided by the Per Unit Purchase Price, registered in the name
of the Investor;
 
(ii) a Warrant registered in the name of each Investor to purchase a number of
shares of Common Stock equal to 50% of the number of common shares purchased
herein.  The strike price of the Warrant will be equal to a 10% premium to the
Per Unit Purchase Price, subject to adjustment therein;
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(iii) this Agreement and the Registration Rights Agreement, duly executed by the
Company; and
 
(iv) The legal opinion of Company Counsel, in agreed form, addressed to the
Investors.
 
(b) At the Closing, the Investors shall deliver or cause to be delivered to the
Company the following:
 
(i) its Investment Amount, in United States dollars and in immediately available
funds, by wire transfer to an account designated in writing by the Company for
such purpose; and
 
(ii) this Agreement and the Registration Rights Agreement, duly executed by the
Investors.
 
2.3 Termination.  This Agreement may be terminated by any Investor, as to such
Investor’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Investors, by written notice to
the other parties, if the Closing has not been consummated on or before
September 28, 2009; provided, however, that no such termination will affect the
right of any party to sue for any breach by the other party (or parties).
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company.  The Company hereby makes the
following representations and warranties to the Investors:
 
(a) Subsidiaries.  The Company has no direct or indirect Subsidiaries other than
as specified in the SEC Reports.  The Company owns, directly or indirectly, all
of the capital stock of each Subsidiary free and clear of any and all Liens,
other than restrictions on transfer under applicable securities laws, and all
the issued and outstanding shares of capital stock of each Subsidiary are
validly issued and are fully paid, non-assessable and free of preemptive and
similar rights.
 
(b) Organization and Qualification.  The Company and its "Subsidiaries" (which
for purposes of this Agreement means any entity in which the Company, directly
or indirectly, owns 50% or more of the voting stock or capital stock or other
similar equity interests) are corporations duly organized and validly existing
in good standing under the laws of the jurisdiction in which they are
incorporated, and have the requisite corporate power and authority to own their
properties and to carry on their business as now being conducted.  Each of the
Company and its Subsidiaries is duly qualified as a foreign corporation to do
business and is in good standing in every jurisdiction in which its ownership of
property or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing could not reasonably be expected to have a Material Adverse
Effect.  As used in this Agreement, "Material Adverse Effect" means any material
adverse effect on any of: (i) the business, properties, assets, operations,
results of operations or financial condition of the Company and its
Subsidiaries, if any, taken as a whole, or (ii) the authority or ability of the
Company to perform its obligations under the Transaction Documents (as defined
in Section 3.1 (b) hereof).  The Company has no Subsidiaries except as set forth
on Schedule 3.1 (b).
 
 
5

--------------------------------------------------------------------------------

 
 
 
(c) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
thereunder.  The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company in connection therewith other than
the filings referred to in Section 3.1(e) hereof and required pursuant to
Section 4.5 hereof.  Each Transaction Document has been (or upon delivery will
have been) duly executed by the Company and, when delivered in accordance with
the terms hereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except (i)
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(d) No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company's or any Subsidiary's certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company or a Subsidiary is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as would not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect.
 
(e) Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) the filing with the Commission of one or more Registration Statements in
accordance with the requirements of the Registration Rights Agreement,
(ii) filings required by state securities laws, and the timely filing of a
Notice of Sale of Securities on Form D with the Commission, (iii) the filings
required in accordance with Section 4.4, and (iv) those that have been made or
obtained prior to the date of this Agreement.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
(f) Issuance of the Securities.  The Securities have been duly authorized and,
when issued and paid for in accordance with the Transaction Documents, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens, other than restrictions on transfer under applicable securities
laws.  The Company has reserved from its duly authorized capital stock the
shares of Common Stock issuable pursuant to this Agreement.
 
(g) Capitalization.  The authorized capital stock of the Company consists
of: 400,000,000 shares of Common Stock, of which as of the date
hereof, 168,148,591 shares are issued and outstanding, 19,172,439 shares are
reserved for issuance pursuant to the Company's stock option plans of which only
approximately 825,000 shares remain available for future grants and 32,830,369
shares are issuable and reserved for issuance pursuant to securities (other than
stock options issued pursuant to the Company's stock option plans) exercisable
or exchangeable for, or convertible into, shares of Common Stock and (ii)
4,600,000 shares of Preferred Stock, $0.001 par value, of which as of the date
hereof no shares are issued or outstanding, 200,000 shares of Series B
Convertible Preferred Stock, $0.05 par value, of which as of the date hereof no
shares are issued or outstanding, and 200,000 of Series C Convertible Preferred
Stock, $0.05 par value, of which as of the date hereof, no shares are issued or
outstanding, and no other Preferred Stock is outstanding.  All of such
outstanding shares have been, or upon issuance will be, validly issued and are
fully paid and nonassessable.  Except as disclosed in Schedule 3.1 (g), (i) no
shares of the Company's capital stock are subject to preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Company, (ii) there are no outstanding debt securities, (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, (iv) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act (except the Registration Rights Agreement and except for agreements
disclosed in Schedule 3.1 (g)), (v) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or "phantom stock" plans or agreements or any
similar plan or agreement.  The Company has furnished to each Investor true and
correct copies of the Company's Certificate of Incorporation, as amended and as
in effect on the date hereof (the "Certificate of Incorporation"), and the
Company's By-laws, as amended and as in effect on the date hereof (the
"By-laws"), and summaries of the terms of all securities convertible into or
exercisable for Common Stock, if any, and copies of any documents containing the
material rights of the holders thereof in respect thereto.
 
 
7

--------------------------------------------------------------------------------

 
 
 
 
(h) SEC Reports; Financial Statements.  The Company has filed all reports
required to be filed by it under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the 12 months
preceding the date hereof (or such shorter period as the Company was required by
law to file such reports) (the foregoing materials being collectively referred
to herein as the "SEC Reports" and, together with the Schedules to this
Agreement (if any), the "Disclosure Materials") on a timely basis or has timely
filed a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing.  Such financial statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved ("GAAP"), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, year-end audit adjustments disclosed therein.
 
(i) Absence of Certain Changes.  As disclosed in the SEC Documents, since June
30, 2009, there has been no material adverse change in the business, properties,
operations, financial condition or results of operations of the Company or its
Subsidiaries.  The Company has not taken any steps, and does not currently
expect to take any steps, to seek protection pursuant to any Bankruptcy Law nor
does the Company or any of its Subsidiaries have any knowledge or reason to
believe that its creditors intend to initiate involuntary bankruptcy or
insolvency proceedings.
 
(j) Litigation.  Except as disclosed in the SEC Reports, there is no Action
which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities or (ii)
except as specifically disclosed in the SEC Reports, would, if there were an
unfavorable decision, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect.  Neither the Company nor any
Subsidiary, nor any director or officer thereof (in his or her capacity as
such), is or has been the subject of any Action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty, except as specifically disclosed in the SEC Reports.  There has
not been, and to the knowledge of the Company, there is not pending any
investigation by the Commission involving the Company or any current or former
director or officer of the Company (in his or her capacity as such).  The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
(k) Labor Relations.  No material labor dispute exists or, to the actual
knowledge of the executive officers or directors of the Company, is imminent
with respect to any of the employees of the Company.
 
(l) Compliance.  Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
would not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect. The Company is in compliance with the
applicable effective requirements of the Sarbanes-Oxley Act of 2002, as amended,
and the rules and regulations thereunder, except where such noncompliance would
not have or reasonably be expected to result in a Material Adverse Effect.
 
(m) Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits would not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect ("Material
Permits"), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.
 
(n) Title to Assets.  The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to their
respective businesses and good and marketable title in all personal property
owned by them that is material to their respective businesses, in each case free
and clear of all Liens, except for Liens as do not materially affect the value
of such property and do not materially interfere with the use made and proposed
to be made of such property by the Company and the Subsidiaries. Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases of which the Company
and the Subsidiaries are in compliance, except as would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.
 
 
 
9

--------------------------------------------------------------------------------

 
 
(o) Patents and Trademarks.  The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have would, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect (collectively, the "Intellectual Property
Rights").  Neither the Company nor any Subsidiary has received a written notice
that the Intellectual Property Rights used by the Company or any Subsidiary
violates or infringes upon the rights of any Person where such infringement
would have or could reasonably be expected to have a Material Adverse
Effect.  Except as set forth in the SEC Reports and file histories of pending
patent applications, to the actual knowledge of the executive officers and
directors of the Company, all such Intellectual Property Rights are enforceable
and there is no existing infringement by another Person of any of the
Intellectual Property Rights.
 
(p) Insurance.  The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged.  The Company has no reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business on terms consistent with market for the Company’s line
of business.
 
(q) Transactions With Affiliates and Employees.  Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.
 
(r) Internal Accounting Controls.  The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management's
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management's general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.  The Company has established
disclosure controls and procedures (as defined in Exchange Act rules 13a-15(e)
and 15d-15(e)) for the Company and designed such disclosure controls and
procedures to ensure that material information relating to the Company,
including its Subsidiaries, is made known to the certifying officers by others
within those entities, particularly during the period in which the Company’s
Form 10-KSB or 10-QSB, as the case may be, is being prepared.
 
(s) Solvency.  Based on our current rate of cash outflows and cash in the bank,
we believe that our cash will be sufficient to meet our anticipated cash needs
for working capital and capital expenditures into the third quarter of 2010.  At
June 30, 2009, the Company had working capital of $3,987,289 and a net loss of
$1,784,904 for the three months ended June 30, 2009.  The Company also expects
to sustain substantial losses over the next twelve months.  Since its inception
in 1987, the Company has incurred significant and recurring operating losses and
negative cash flow from operations.  The Company’s ability to continue its
operations are dependent upon its ability to raise sufficient capital.
 
 
10

--------------------------------------------------------------------------------

 
 
 
(t) Certain Registration Matters. Assuming the accuracy of the Investors'
representations and warranties set forth in Section 3.2(b)-(e), no registration
under the Securities Act is required for the offer and sale of the Shares by the
Company to the Investors under the Transaction Documents.  The Company has not
granted or agreed to grant to any Person any rights (including "piggy-back"
registration rights) to have any securities of the Company registered with the
Commission or any other governmental authority, other than 20,000,000 warrants
to Biotex, LLC, that have not been satisfied.
 
(u) Listing and Maintenance Requirements.  The issuance and sale of the
Securities under the Transaction Documents does not contravene the rules and
regulations of the Trading Market on which the Common Stock is currently listed
or quoted, and no approval of the shareholders of the Company thereunder is
required for the Company to issue and deliver to the Investors the maximum
number of Securities contemplated by Transaction Documents.
 
(v) Investment Company.  The Company is not, and is not an Affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
 
(w) No Additional Agreements.  The Company does not have any agreement or
understanding with the Investors with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.
 
(x) Disclosure.  Upon the filing of the initial Current Report on Form 8-K
required under Section 4.4, the Investors will not have received from the
Company or any Person acting on its behalf without a confidentiality agreement
any information that the Company believes constitutes material, non-public
information concerning the Company.  The Company understands and confirms that
the Investors will rely on the foregoing representations and covenants in
effecting transactions in securities of the Company.  All written disclosures
provided to the Investors regarding the Company, its business and the
transactions contemplated hereby, furnished by or on behalf of the Company
(including the Company’s representations and warranties set forth in this
Agreement) are true and correct and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.
 
(y) D&O Insurance.  The Company will maintain, a directors’ liability insurance
policy in form and substance reasonably satisfactory to Investor, covering the
directors with Side A of not less than $5,000,000.
 
(z) Certain Fees.   Except for the payment of certain fees to Moody Capital, no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents.  The Investors shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in the Section that may
be due in connection with the transactions contemplated by the Transaction
Documents.
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
3.2 Representations and Warranties of the Investors.  Each Investor hereby, for
itself and for no other Investor, represents and warrants to the Company as
follows:
 
(a) Organization; Authority.  Such Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by such Investor of the transactions
contemplated by this Agreement has been duly authorized by all necessary
corporate or, if such Investor is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of such
Investor.  Each of this Agreement and the Registration Rights Agreement has been
duly executed by such Investor, and when delivered by such Investor in
accordance with terms hereof, will constitute the valid and legally binding
obligation of such Investor, enforceable against it in accordance with its
terms, except (i) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(b) Investment Intent.  The Investor is acquiring the Securities as principal
for its own account for investment purposes only and not with a view to or for
distributing or reselling such Securities or any part thereof, without
prejudice, however, to such Investor's right at all times to sell or otherwise
dispose of all or any part of such Securities in compliance with applicable
federal and state securities laws.  Subject to the immediately preceding
sentence, nothing contained herein shall be deemed a representation or warranty
by such Investor to hold the Securities for any period of time.  The Investor is
acquiring the Securities hereunder in the ordinary course of its business. The
Investor does not have any agreement or understanding, directly or indirectly,
with any Person to distribute any of the Securities.
 
(c) Investor Status.  At the time such Investor was offered the Securities, it
was, and at the date hereof it is an "accredited investor" as defined in Rule
501(a) under the Securities Act.  The Investor is not required to be registered
as a broker-dealer under Section 15 of the Exchange Act.
 
(d) General Solicitation.  The Investor is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
(e) Access to Information.  The Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Securities;
(ii) access to information about the Company and the Subsidiaries and their
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment.  Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor's right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company's representations and warranties
contained in the Transaction Documents.
 
(f) Independent Investment Decision.  The Investor has independently evaluated
the merits of its decision to purchase Securities pursuant to this Agreement,
such decision has been independently made by such Investor and such Investor
confirms that it has only relied on the advice of its own business and/or legal
counsel and not on the advice of any other Investor’s business and/or legal
counsel in making such decision.
 
(g) Short Sales.  The Investor has not directly or indirectly, nor has any
Person acting on behalf of or pursuant to any understanding with such Investor,
executed any Short Sales in the securities of the Company since the date that
such Investor was first contacted regarding an investment in the Company
("Discussion Time").
 
(h) Residency.  The Investor is a resident of that jurisdiction specified as the
address that such Investor is to receive notices hereunder on the signature
pages hereto.
 
The Company acknowledges and agrees that the Investor does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.
 


ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1 (a)           Securities may only be disposed of in compliance with state
and federal securities laws.  In connection with any transfer of the Securities
other than pursuant to an effective registration statement, to the Company, to
an Affiliate of such Investor or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor, reasonably acceptable
to the Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act.
 
(b)           Certificates evidencing the Securities will contain the following
legend, until such time as they are not required under Section 4.1(c):
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 
The Company acknowledges and agrees that an Investor may from time to time
pledge, and/or grant a security interest in some or all of the Securities
pursuant to a bona fide margin agreement with a registered broker-dealer or
grant a security interest in some or all of the Securities to a financial
institution that is an "accredited investor" as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
agreement or account, such Investor may transfer pledged or secured Securities
to the pledgees or secured parties.  Such a pledge or transfer would not be
subject to approval or consent of the Company and no legal opinion of legal
counsel to the pledgee, secured party or pledgor shall be required in connection
with the pledge, but such legal opinion may be required in connection with a
subsequent transfer following default by the Investor transferee of the
pledge.  No notice shall be required of such pledge.  At the appropriate
Investor’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Securities may reasonably request
in connection with a pledge or transfer of the Securities including the
preparation and filing of any required prospectus supplement under Rule
424(b)(3) of the Securities Act or other applicable provision of the Securities
Act to appropriately amend the list of Selling Stockholders thereunder.
 
(c)           Certificates evidencing the Shares shall not contain any legend
(including the legend set forth in Section 4.1(b)): (i) following a sale of such
Securities pursuant to an effective registration statement (including the
Registration Statement), or (ii) following a sale of such Shares pursuant to
Rule 144 (assuming the transferor is not an Affiliate of the Company), or (iii)
while such Shares are eligible for sale under Rule 144(k).  Following such time
as restrictive legends are not required to be placed on certificates
representing Shares pursuant to the preceding sentence, the Company will, no
later than three Trading Days following the delivery by such Investor to the
Company or the Company's transfer agent of a certificate representing Shares
containing a restrictive legend, deliver or cause to be delivered to such
Investor a certificate representing such Shares that is free from all
restrictive and other legends.  The Company may not make any notation on its
records or give instructions to any transfer agent of the Company that enlarge
the restrictions on transfer set forth in this Section.
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
 
4.2 Integration.  The Company shall not, and shall use its best efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to such Investor, or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market in a manner that would require stockholder
approval of the sale of the securities to such Investor.
 
4.3 Subsequent Registrations.  Except for the items described on Schedule 4.3
and the Registration Statement, prior to the Effective Date, the Company may not
file any registration statement (other than on Form S-8) with the Commission
with respect to any securities of the Company.
 
4.4 Securities Laws Disclosure; Publicity.  By 9:00 a.m. (New York time) on the
next Business Day following the Closing Date, the Company will file a Current
Report on Form 8-K disclosing the material terms of the Transaction Documents
(and attach as exhibits thereto the Transaction Documents), and on the Closing
Date the Company will file an additional Current Report on Form 8-K to disclose
the Closing.  In addition, the Company will make such other filings and notices
in the manner and time required by the Commission and the Trading Market on
which the Common Stock is listed.  Notwithstanding the foregoing, the Company
shall not publicly disclose the name of any Investor, or include the name of any
Investor in any filing with the Commission (other than the Registration
Statement and any exhibits to filings made in respect of this transaction in
accordance with periodic filing requirements under the Exchange Act) or any
regulatory agency or Trading Market, without the prior written consent of such
Investor, except to the extent such disclosure is required by law or Trading
Market regulations, in which case the Company shall provide such Investor with
prior notice of such disclosure.
 
4.5 Indemnification of the Investors.  In addition to the indemnity provided in
the Registration Rights Agreement, the Company will indemnify and hold each
Investor and its directors, officers, shareholders, partners, employees and
agents (each, an "Investor Party") harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys' fees and costs of investigation (collectively, "Losses") that any
such Investor Party may suffer or incur as a result of or relating to any
misrepresentation, breach or inaccuracy of any representation, warranty,
covenant or agreement made by the Company in any Transaction Document.  In
addition to the indemnity contained herein, the Company will reimburse the
Investor Party for its reasonable legal and other expenses (including the cost
of any investigation, preparation and travel in connection therewith) incurred
in connection therewith, as such expenses are incurred.
 
4.6 Non-Public Information.  The Company covenants and agrees that neither it
nor any other Person acting on its behalf will provide any Investor or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto such Investor shall have
executed a written agreement regarding the confidentiality and use of such
information.  The Company understands and confirms that each Investor shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.
 
 
 
15

--------------------------------------------------------------------------------

 
 
4.7 Use of Proceeds.  The net proceeds from the offer and sale of the Securities
will be used to advance the pre-clinical, clinical and regulatory development of
the Company’s drug and vaccine candidates.  A portion of the net proceeds shall
also be used for general corporate purposes, including the maintenance of
in-licensed patent rights and proprietary intellectual property patent
applications and patents.  No portion of the net proceeds will be used to redeem
outstanding securities of the Company.
 
4.8 No Net Short Position.  Each Investor covenants that neither it nor any
Affiliates acting on its behalf or pursuant to any understanding with it will
execute any Short Sales during the period from the Discussion Time until prior
to the time that the transactions contemplated by this Agreement are first
publicly announced as described in Section 4.4 hereof.
 
4.9 Subsequent Equity Sales.  From the date hereof until 60 days after the
Closing, neither the Company nor any Subsidiary shall issue, enter into any
agreement to issue or announce the issuance or proposed issuance of any shares
of Common Stock or Common Stock Equivalents.  Notwithstanding anything herein to
the contrary, this Section 4.9 shall not apply to any Exempt Issuance.
 
4.10 Reservation of Common Stock.  The Company shall take all action necessary
to at all times have authorized, and reserved for the purpose of issuance from
and after the Closing Date, no less than the maximum number of Warrant Shares
issuable upon exercise of the Warrants.
 
4.11 Reporting Status.  During the two year period from and after the Effective
Date of any Registration Statement filed pursuant to the Registration Rights
Agreement, the Company shall not terminate its status as an issuer required to
file reports under the Exchange Act even if the Exchange Act or the rules and
regulations thereunder would otherwise permit such termination, provided,
however, the Company shall be entitled to terminate its status as an issuer in
connection with a business combination transaction with a third-party or a “Rule
13e-3 transaction” (as defined by Rule 13e-3 promulgated by the Commission
pursuant to the Exchange Act).
 
4.12 Listing of Securities.  Prior to the execution of this Agreement or
promptly following the date hereof, the Company shall have taken or shall take
all necessary action to cause the Shares and the Warrant Shares underlying the
Warrants to be listed upon the Trading Market and shall maintain, so long as any
other shares of Common Stock shall be so listed, such listing.  Further, if the
Company applies to have its Common Stock or other securities listed on any other
trading market, it shall include in such application the Shares and the Warrant
Shares underlying the Warrants and will take such other action as is necessary
to cause the Shares and the Warrant Shares underlying the Warrants to be listed
on such other trading market as promptly as practicable.
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
4.13 Acknowledgement Regarding Purchaser’s Trading Activity.  Notwithstanding
anything in this Agreement or elsewhere herein to the contrary (except for
Sections 3.2(g) and 4.8 hereof), it is understood and acknowledged by the
Company that: (i) none of the Investors have been asked by the Company to agree,
nor has any Investor agreed, to desist from purchasing or selling, long and/or
short, securities of the Company, or “derivative” securities based on securities
issued by the Company or to hold the Securities for any specified term; (ii)
past or future open market or other transactions by any Investor, specifically
including, without limitation, Short Sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities;
(iii) any Investor, and counter-parties in “derivative” transactions to which
any such Investor is a party, directly or indirectly, presently may have a
“short” position in the Common Stock, and (iv) each Investor shall not be deemed
to have any affiliation with or control over any arm’s length counter-party in
any “derivative” transaction.  The Company further understands and acknowledges
that (y) one or more Investors may engage in hedging activities at various times
during the period that the Securities are outstanding, including, without
limitation, during the periods that the value of the Warrant Shares deliverable
with respect to Securities are being determined, and (z) such hedging activities
(if any) could reduce the value of the existing stockholders' equity interests
in the Company at and after the time that the hedging activities are being
conducted.  The Company acknowledges that such aforementioned hedging activities
do not constitute a breach of any of the Transaction Documents.
 
ARTICLE V.
CONDITIONS PRECEDENT
 
5.1 Conditions Precedent to the Obligations of the Investors to Purchase
Securities.  The obligation of each Investor to acquire Securities at the
Closing is subject to the satisfaction or waiver by such Investor, at or before
the Closing, of each of the following conditions:
 
(a) Representations and Warranties.  The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing as though made on and as of such
date;
 
(b) Performance.  The Company shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by it at
or prior to the Closing;
 
(c) No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents;
 
(d) Adverse Changes.  Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably would be expected to have
or result in a (i) an adverse effect on the legality, validity or enforceability
of any Transaction Document, or (ii) a material and adverse effect on the
results of operations, assets, business or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole;
 
(e) No Suspensions of Trading in Common Stock; Listing.  Trading in the Common
Stock shall not have been suspended by the Commission or any Trading Market
(except for any suspensions of trading of not more than one Trading Day solely
to permit dissemination of material information regarding the Company) at any
time since the date of execution of this Agreement, and the Common Stock shall
have been at all times since such date listed for trading on a Trading Market;
and
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
(f) Company Deliverables.  The Company shall have delivered to such Investor the
Company Deliverables.
 
5.2 Conditions Precedent to the Obligations of the Company to sell
Securities.  The obligation of the Company to sell Securities at the Closing is
subject to the satisfaction or waiver by the Company, at or before the Closing,
of each of the following conditions:
 
(a) Representations and Warranties.  The representations and warranties of the
Investors contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date;
 
(b) Performance.  Each Investor shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by each
Investor at or prior to the Closing; and
 
(c) No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.
 
ARTICLE VI.
MISCELLANEOUS
 
6.1 Fees and Expenses.  Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of the Transaction Documents.  The Company shall pay
all stamp and other taxes and duties levied in connection with the sale of the
Securities.
 
6.2 Entire Agreement.  The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.
 
6.3 Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section prior to 6:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 6:30
p.m. (New York City time) on any Trading Day, (c) the Trading Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given.  The address for such notices and communications shall be as
follows:
 
 
 
18

--------------------------------------------------------------------------------

 
 
 

If to the Company: 
DOR BioPharma Inc.
29 Emmons Drive
Suite C-10
Princeton, NJ 08540
Attn:  President
Facsimile:   (609) 452-6467
    With a copy to:   Edwards Angell Palmer & Dodge LLP
One North Clematis Street, Suite 400
West Palm Beach,  FL  33401-5552
Attn: Leslie J. Croland, P.A.
Facsimile:  (561) 655-8719
   
If to an Investor:
To the address set forth under the Investor's name
on the signature pages hereof;

 
 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
6.4 Amendments; Waivers; No Additional Consideration.  No provision of this
Agreement may be waived or amended except in a written instrument signed by the
Company and the Investors holding a majority of the Shares, including BAM
Opportunity Fund, LP provided that, at the time of such amendment or waiver, BAM
Opportunity Fund, LP owns of record at least thirty five percent (35%) of the
Shares issued to BAM Opportunity Fund, LP pursuant to this Agreement without
giving effect to exercise of the Warrants.  No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.  No consideration shall be
offered or paid to any Investor to amend or consent to a waiver or modification
of any provision of any Transaction Document unless the same consideration is
also offered to all Investors who then hold Securities.
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
6.5 Construction.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.  This
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement or any of the
Transaction Documents.
 
6.6 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor. Each Investor may assign any
or all of its rights under this Agreement to one and only one Person to whom
such Investor assigns or transfers any Securities, provided such transferee
agrees in writing to be bound, with respect to the transferred Securities, by
the provisions hereof that apply to the "Investor."
 
6.7 No Third-Party Beneficiaries.  This Agreement is intended for the benefit of
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 6.6 (as to the Investor Party).
 
6.8 Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof.  Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) may be commenced exclusively in the Chancery
Court, State of Delaware (the “Delaware Court”).  Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the Delaware Court for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of the any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any such Delaware Court, or that such
Proceeding has been commenced in an improper or inconvenient forum.  Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law.  Each
party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.  If either party shall commence a Proceeding to enforce any provisions
of a Transaction Document, then the prevailing party in such Proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such Proceeding.
 
6.9 Survival.  The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery of the Shares.
 
6.10 Execution.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
6.11 Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.12 Rescission and Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever an Investor exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Investor may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.
 
6.13 Replacement of Securities.  If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.  If a replacement
certificate or instrument evidencing any Securities is requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.
 
6.14 Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Investors and the
Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
 
6.15 Payment Set Aside.  To the extent that the Company makes a payment or
payments to an Investor pursuant to any Transaction Document or an Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
 
 
21

--------------------------------------------------------------------------------

 
 
6.16 Independent Nature of Investors' Obligations and Rights.  The obligations
of each Investor under any Transaction Document are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under any
Transaction Document.  The decision of each Investor to purchase Securities
pursuant to the Transaction Documents has been made by such Investor
independently of any other Investor.  Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Document.  Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents.  Each Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.  The Company acknowledges that each of the
Investors has been provided with the same Transaction Documents for the purpose
of closing a transaction with multiple Investors and not because it was required
or requested to do so by any Investor.
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
 
DOR BIOPHARMA, INC.
/s/ Christopher J.
Schaber                                                                
Name: Christopher J. Schaber, Ph.D.
Title:   President & Chief Executive Officer
 
 
 
 
 
22

--------------------------------------------------------------------------------

 


 
 
IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.
 
 
BAM Opportunity Fund, L.P.
 
By: BAM Capital, LLC
 
By: /s/ Andrew Jacobs
Name:  Andrew Jacobs
Title:    General Counsel
 
Investment Amount:       $2,000,000
 


 




 
 
23

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.
 


 
Iroquois Capital Management, LLC
 
By: /s/ Joshua Silverman
Name:   Joshua Silverman
Title:     Managing Member
 
Investment Amount:    $750,000
 






 
24

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.
 


Sigma-Tau Pharmaceuticals, Inc.
 
By: /s/ Gregg Lapointe
Name:  Gregg Lapointe
Title:    Chief Executive Officer
 
Investment Amount:     $1,000,000
 


 
25

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.
 
 
JW Partners, LP
 
By: JW GP LLC
 
By: /s/ Jason Wild
Name: Jason Wild
Title:   President
 
Investment Amount:    $50,000
 




 
26

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.
 




/s/ Christopher Schaber
Christopher Schaber
 
 
Investment Amount:       $20,000
 




 
27

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.
 


 
Vasili Myrianthopoulos/Elisabeth Myrianthopoulos JTWROS
 
By: /s/ Vasili Myrianthopoulos
Name: Vasili Myrianthopoulos
 
 
Investment Amount:      $20,000
 




 
28

--------------------------------------------------------------------------------

 


 
 
IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.
 
 


/s/ Richard Molinsky
Richard Molinsky
 
 
Investment Amount:       $25,000
 
 
 

 
 
29

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.
 
 
/s/ John Raphael
John Raphael
 
 
Investment Amount:     $50,600
 
 

 


 
 
30

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.
 


 
John Raphael, Trustee of the Tara Raphael 2005 Trust
 
By: /s/ John Raphael
Name:  John Raphael
Title:    Trustee
 
Investment Amount:     $25,300
 




 

 
 
31

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.
 


John Raphael, Trustee of the Michael Raphael 2008 Trust
 
By: /s/ John Raphael
Name:  John Raphael
Title:    Trustee
 
Investment Amount:    $25,300
 




 

 
 
32

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.

 
John J. Gorman, Trustee of the Tejas Securities Group, Inc. 401K Plan and Trust
FBO John J. Gorman
 
By: /s/ John J. Gorman
Name:  John J. Gorman
Title:    Trustee
 
Investment Amount:         $75,900
 


 
 
 
 

 
 
33

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.
 




/s/ Michelle Whalen
Michelle Whalen
 
 
Investment Amount:       $50,600
 




 
 
34

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.
 

 
/s/ Hal Tunick
Hal Tunick
 
 
Investment Amount:       $126,500
 




 
 
35

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.
 


Symmetry Parallax Fund
 
 
By: /s/ Kellie Seringer
Name:  Kellie Seringer
Title:    Managing Member
 
 
Investment Amount:      $60,000
 




 
36

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.

 


/s/ Alison Bawden
Alison Bawden
 
 
Investment Amount:       $1,000
 
 
 
 
 
 
 
37

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.
 


/s/ Joseph Rosen
Joseph Rosen
 
 
Investment Amount:        $50,000
 


 
 
 
38

--------------------------------------------------------------------------------

 

 


 
IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.
 


Revach Fund LP
 
By: /s/ Chaim Davis
Name:  Chaim Davis
Title:     Managing Partner
 
Investment Amount:         $60,000
 


 
 
39

--------------------------------------------------------------------------------

 


Schedule 3.1 (b)
 


 


 
SUBSIDIARIES
 


 
The following is a list of the Subsidiaries:
 


 
Enteron Pharmaceuticals, Inc.
 
Oral Solutions, Inc.
 
Orasomal Technologies Inc.
 



 




 
40

--------------------------------------------------------------------------------

 








SCHEDULE 3.1 (g) (iii)


 
Capitalization
 


 
STOCK OPTIONS AND WARRANTS
 
 
As of the date of this Agreement, the Company has: (a) granted stock options
with exercise prices ranging from $0.06 to $3.938 to purchase 19,172,539 shares
of common stock, and (b) issued warrants with exercise prices ranging from $0.14
to $0.625 to purchase 32,830,369 shares of common stock.
 




 
41

--------------------------------------------------------------------------------

 


 
 


SCHEDULE 4.3




The Company has an obligation to keep the registration statements, as amended,
identified below continuously effective under the Securities Act of 1933 until
the date when all securities registered thereon have been sold or may be sold
(assuming for such purposes that the holder shall elect to utilize the cashless
or net exercise provisions under the warrants) without volume restrictions
pursuant to Rule 144(k) promulgated under the Securities Act of 1933.  The
Company will be required to file post-effective amendments to each of the
registration statements set forth below upon filing its Form 10KSB for the year
ended December 31, 2007.


Registration Statement
 
Filing Date
 
Effective Date
 
File Number
             
S-1
S-1
 
2-14-2008
2-13-2009
 
4-11-2008
4-17-2009
 
333-149239
333-157322






 
 
42

--------------------------------------------------------------------------------

 

 


 
EXHIBIT A
 
Registration Rights Agreement
 
 
 
 
 

 




 
43

--------------------------------------------------------------------------------

 


 


EXHIBIT B


Warrant for the Purchase of
Shares of Common Stock


 
 
 
 
 

 
44


--------------------------------------------------------------------------------